Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of  compound KRP203 namely

    PNG
    media_image1.png
    168
    509
    media_image1.png
    Greyscale
 in the reply filed on 03/17/2020 is maintained. 

					       Claim Status
Claims 1 and 3-21 are examined in accordance to the elected species. Claim 2 is canceled. The amendment filed on 11/25/2020 in response to the Non-Final office Action of 06/25/2020 is acknowledged and has been entered.


Priority
	This application is a 371 of PCT/IB2017/051291 filed on 03/06/2017, which claims benefit to  PRO 62/305,003 filed 03/08/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 has been considered by the examiner.

Action Summary
	The 112 rejection regarding the phrase "for example" being indefinite in claim 1 withdrawn in light of claim amendment. 
	Claims 2-10 rejected under 35 U.S.C. 102(a)(1) as being anticipate by Gergely et al. (WO2014/128611 A1) are withdrawn in light claim amendment. 
Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipate by Gergely et al. (WO2014/128611 A1) is maintained, but modified and revisited in light claim amendment. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-16, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Gergely et al. (WO2014/128611 A1).
Gergely et al. teaches a method of treating GVHD (acute versus host disease) in a patient undergoing HSCT (hematopoietic stem cell transplantation) comprising administering an effective amount of a compound of the formuls (I) or a pharmaceutically salt thereof; conditioning said patient thereby destroying substantially the bone marrow and immune system wherein said conditioning includes treatment of said patient with an effective amount of a chemotherapeutic agent such as cyclophosphamide and/or by treating said patient with a high dose of chemoradiation therapy, and transplanting hematopoietic stem cell donor to said patient, see page 1, last paragraph bridging page 2, first paragraph. Moreover, Gergely et al. teaches the compound of the formula (I) is the compound of the formula (II), 

    PNG
    media_image2.png
    124
    498
    media_image2.png
    Greyscale
, see page 3, fourth paragraph. More particularly, Gergely et al. teaches the drug, a compound of formula (I), in particular a compound of formula (II), especially capsules comprising 1 , 2, 3 or 5 mg of 2-amino-2-[4-(3-benzyloxyphenylthio)-2-chlorophenyl]ethyl-propane-1 ,3-diol or a 
A: A screening period (Days -50 to -2), Baseline (Day -1 ),
 B: Drug treatment period from Day 1 to Day 111 and a follow-up period up to 365 days (from transplant), wherein the drug is a compound of formula (I) or a pharmaceutically acceptable salt thereof. 
C: Myeloablative conditioning will be performed between Day 2 and Day 10 as per standard of care using chemotherapy (e.g. fludarabin, busulphan, cyclophosphamide, methotrexate) with total body irradiation (TBI), see below). That means KRP203 is commenced 1 day before the conditioning period. 
D: Transplantation (infusion of stem cells), i.e. HSCT will be performed on Day 11 . Standard activities, in addition to the investigative treatment may include standard GVHD prophylaxis, pre and post-transplant supportive care and follow-up assessments according to the institutional practices. That means the transplantation is carried out 1 day after day 10 of the conditioning period. 
2. Treatment Arms 
Patients will be assigned to the following treatment: 
Single arm: 2-amino-2-[4-(3-benzyloxyphenylthio)-2-chlorophenyl]ethyl-propane-1 ,3-diol, 3 mg once daily for 111 days. The Drug treatment period from Day 1 to Day 111 and a follow-up period up to 365 days (from transplant) see page 12, last paragraph bridging page 13, paragraphs 1-2. That means the drug is continued to be administered  up to 111 days after the stem cell transplantation. That also means the drug is given after the transplantation of stem  conditioning, e.g. fludarabin or another chemotherapeutic agent typically at 30 mg/m2/day for three days followed by total body irradiation (TBI) typically at 1 x 200cGy/day; meeting the limitation of patient receives non-myeloblative conditioning prior to receiving the hematopoietic stem cell via transplantation, because the instant speciation teaches non-myeloablative conditioning (NMA e.g. Mini-Seattle Conditioning), e.g. fludarabin or another chemotherapeutic agent typically at 30 mg/m2/day for three days followed by total body irradiation (TBI) typically at 1x 200cGy/day for one day. Furthermore, Gergely et al. teaches the patients must have a hematological malignancy that as per standard medical practice requires myeloablative conditioning (including short term myeloablative reduced intensity conditioning) followed by allogeneic hematopoietic stem cell transplant. Such malignancies include but are not limited to acute myeloid leukemia (AML), acute lymphocytic leukemia (ALL), myelodysplastic syndrome (MDS), chronic lymphocytic leukemia (CLL), marginal zone and follicular lymphomas, large-cell lymphoma, lymphoblastic, Burkitt's and other high grade lymphomas; mantle-cell lymphoma, lymphoplasmacytic lymphoma; prolymphocytic leukemia or multiple myeloma, see page 10, second paragraph. 
Accordingly, while the prior art does not specifically teach accelerating engraftment of hematopoietic stem cells appears to be the intended outcome of the method step. Since the prior art teaches the same compound and the same patient population, said intended outcome is necessarily present absent evidence to the contrary. 
	Applicants’ argument and Response to Applicants’ argument
Applicants argue that Gergely et al. does not teach or suggest a method of accelerating engraftment of hematopoietic stem cells as claimed because as stated in the Rapoport and Jansen decision, the court interpreted the claim preamble as a statement of the intentional purpose for which the method must be performed, rather than a statement of effect that may or may not be desired or appreciated., thus rendering the preamble as an element of the claim. In response, the Examiner finds Applicants’ argument not persuasive. The Examiner acknowledges Jansen and Ropoport decision. However, the Examiner contends that the fact pattern in said decision is different than the fact presented in the instant case. Specifically, in the Jansen and Ropoport decision, the claim is drawn to a method of treating or preventing macrocytic-megaloblastic anemia in humans which is caused by either folic acid deficiency or by vitamin B12 deficiency, comprising the step of administering a daily oral dosage of a vitamin preparation comprising at least 0.5 mg of vitamin B12 and at least about 0.5 mg of folic acid. In other words, the patient population is a patient in need of treatment of macrocytic-megaloblastic anemia in humans which is caused by either folic acid deficiency or by vitamin B12 deficiency. That means the preamble is not the intended outcome of the method step. In comparison, the instant claim is drawn to a method of accelerating engraftment of hematopoietic stem cells in a patient who received from a donor the hematopoietic stem cells via transplantation, comprising: administering to the patient in need thereof an effective amount of a compound of formula (I). The patient population of the instant claim is a patient who received from a donor the hematopoietic stem cells via transplantation and a patient affected by a disease selected from leukemia, multiple myeloma, lymphoma, acute lymphoblastic leukemia, acute myeloblastic leukemia, chronic lymphoid leukemia, myelodysplastic syndrome, and non- Hodgkin's lymphoma. The outcome is not to treat the patient, but to accelerate engraftment of hematopoietic stem cells in said patient. Therefore, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Gergely et al. (WO2014/128611 A1) as applied to claims 1, 3-16, 18, and 20-21 in view of Lee et al., Immune Netw. 2013 Jun; 13(3): 107–110.
The teachings of Gergely et al. has been discussed in the above 102 rejection.
Gergely et al. does not teach the period of administering the elected compound commences at the day of transplantation or 1 to 3 days prior to transplantation. However, Gergely et al. teaches the hematopoietic stem cell transplantation (HSCT) is carried out following to conditioning, e.g. immediately after conditioning, or 0 - 1 day after conditioning, or 1 - 8 days, or 1 -10 days after conditioning, see page 9, paragraph 6.
Since the Drug treatment period is from Day 1 to Day 111 and the hematopoietic stem cell transplantation (HSCT) is carried out following to conditioning, e.g. immediately after conditioning, or 0 - 1 day after conditioning, or 1 - 8 days, or 1 -10 days after conditioning, one 
Additionally, Gergely et al. does not teach the donor of the hematopoietic stem cells is not the patient.
Lee et al. teaches Graft-versus-host disease (GVHD) is a common complication of allogeneic stem cell transplantation (allo-SCT). GVHD that occurs after allo-SCT is attributable to the recognition of donor T cells or natural killer cells by recipient alloantigens. However, a similar syndrome has been reported in autologous stem cell transplantation (ASCT), without induction of an alloresponse, as a form of 'auto-aggression' syndrome or autologous GVHD (auto-GVHD), see page 107, left col. 
It would have been prima facie obvious to one of ordinary skill in the art to modify the method taught by Gergely et al. to include donor of the hematopoietic stem cells that is not the patient to give Applicant’s claimed invention. One would have been motivated by the fact that graft-versus-host disease is a known complication of autologous stem cell transplantation (i.e., donor of the hematopoietic stem cells that is not the patient). One would reasonable expect the inclusion of donor of the hematopoietic stem cells that is not the patient to benefit from the method of Gergely et al. with success. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628